DETAILED ACTION
Examiner acknowledges receipt of the reply filed 2/8/2021, in response to the non-final office action of 8/6/2020.
Claims 1, 4, 7, 9-13, 18, 27, 28, 30, and 33-35 are pending.  Claim 8 has been canceled.  Claims 27, 28, and 30 remain withdrawn from prosecution for the reasons made of record.
Claims 1, 4, 7, 9-13, 18, and 33-35 are being examined on the merits in this office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102- withdrawn
The rejection of claims 1, 8, 11, 12, and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Margulies et al. (U.S. 2010/0055138- previously cited), is withdrawn in view of the amendment filed 2/8/2021.
The rejection of claims 1, 7, 11, 12, and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Raaf et al. (U.S. 4,743,442), is withdrawn in view of the amendment filed 2/8/2021.



Claim Rejections - 35 USC § 103- withdrawn
The rejection of claims 1, 7-12, and 18 under 35 U.S.C. 103 as being unpatentable over Raaf et al. (U.S. 4,743,442), and further in view of Ruiz et al. (J. Cosmet. Sci. 58:157-171 (2007)), as evidenced by Argireline (PubChem CID 11228338, accessed at pubchem.ncbi.nlm.nih.gov/compound/Argireline, pp. 1-20), is withdrawn in view of the amendment filed 2/8/2021.

Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive. An action on the merits is set forth herein.

Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Claim Objections- New objection
Claims 1 and 33 are objected to because of the following informalities:  
Claim 1 should be amended to recite “wherein the one or more peptides comprise a dipeptide, a tetrapeptide, a hexapeptide, a tripeptide, a pentapeptide, a heptapeptide, an [[a]] octapeptide, an [[a]]  enneapeptide or a decapeptide”.
Claim 33 should be amended to recite the names potassium, zinc, calcium, and rubidium in lowercase for consistency with the other claims.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 11, 12, 18, and 33-35 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The rejection is maintained from the office action mailed 8/6/2020, but has been amended to reflect claims filed 2/8/2021.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description  requirement "by describing the invention, with all its claimed limitations,  not that which makes it obvious," and by using "such descriptive means as  words, structures, figures, diagrams, formulas, etc., that set forth the  claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398”.

The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP §2163. 
            Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:

“A written description of an invention  involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other  materials. Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178   USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical 

Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398”.

The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP 2163. The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163. Although the MPEP does not define what constitute a sufficient number of representatives, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic. In Gosteli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gosteli, 872 F.2d at 1012, 10 USPQ2d at 1618.  
For written description, the analysis (a) considers actual reduction to practice, (b) disclosure of drawing or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties, functional characteristics when coupled with known or disclosed and (d) representative number of examples. 
	The claims are drawn to a topical composition for application to a keratinous tissue comprising a cosmetically or pharmaceutically acceptable carrier; potassium, 
	
(a) Actual reduction to practice/ (b) Disclosure of drawing or structural chemical formulas:

The specification states that “clinical trials of the composition that includes potassium, zinc, calcium, rubidium, or a combination thereof, and one or more peptides were conducted in High Point, N.C., under the direction of Dr. Zoe Draelos” (p. 8, ll. 20-22).  However, no data or topical formulations used in the clinical trials were presented in the specification.  Examiner reiterates that the specification discusses a clinical trial but without evidence of any actual information, e.g. topical compositions used in the trial, applicant’s statements are merely conclusory statements and are not dispositive of any actual findings.
Specific peptides disclosed in the specification include dipeptide-2, tetrapeptide-3, and acetyl hexapeptide-3 [argireline] (e.g., p. 13, ll. 12-19).
Examiner notes that no topical composition formulations were presented anywhere in the specification.  The specification generally discusses components for the topical compositions, e.g., potassium, zinc, calcium, and rubidium and “one or more peptides”, but fails to disclose a single formulation with constituent ingredients and amounts.

            
(c) Sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties, functional characteristics when coupled with known or disclosed:

The specification defines the term peptide as

"peptide" refers to any composition that includes two or more amino acids joined together by a peptide bond. Peptides may be about 2 to about 200 amino acids or more in length, and generally correspond to a fragment of a full-length protein, where the fragment does not include all the amino acids of the native full-length protein. In some embodiments, the peptide may be from at least about 3, at least about 4, at least about 5, at least about 6, at least about 8, at least about 10, at least about 15, or at least about 20 amino acids in length. In some embodiments, the peptide may be no more than about 200, no more than about 100, no more than about 50, no more than about 30, or no more than about 20 amino acids in length. For example, in some embodiments, the peptide includes less than about 20 amino acids, less than about 15 amino acids, less than about 10 amino acids, or about six amino acids. It further will be appreciated that peptides may contain amino acids other than the 20 amino acids commonly referred to as the 20 naturally-occurring amino acids, and that many amino acids, including the terminal amino acids, may be modified in a given peptide, either by natural processes such as glycosylation and other post-translational modifications, or by chemical modification techniques, such as those well known in the art. Among the known modifications which may be present in peptides of the present invention include, but are not limited to, acetylation, acylation, ADP-ribosylation, amidation, branching, cross-linking, cyclization, disulfide bond formation, demethylation, glycosylation, hydroxylation, iodination, methylation, oxidation, phosphorylation, prenylation, racemization, selenoylation, sulfation, and ubiquitination.

Specification at p. 6, ll. 10-28.

The specification does not provide any structural attributes associated with the “one or more peptides” that render them suitable for inclusion in a topical formulation and administration to a keratinous tissue.  The recitation of a dipeptide, a tetrapeptide, a hexapeptide, a tripeptide, a pentapeptide, a heptapeptide, an octapeptide, an 
Instant claim 1 merely recites that the peptide has between 2-10 amino acids.  This provides no probative information as to the actual structure and function of the peptides, e.g. the amino acid sequence/composition.  There is a complete lack of structure/function correlation of peptides that would be suitable for topical formulations and administration to a keratinous tissue.
Examiner reiterates that the only three peptides: dipeptide-2, tetrapeptide-3, and acetyl hexapeptide-3 were specifically taught in the specification.  Moreover, the specification fails to provide any guidance as to actual topical composition formulations because none were reduced to practice.
Without a correlation between structure and function, the claims do little more than define the claimed invention by function (e.g., topical compositions for application to a keratinous tissue comprising one or more peptides and minerals). That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“A definition by function alone “does not suffice” to sufficiently describe a coding sequence because it is only an indication of what the gene does, rather than what it is”).”
Here, the specification fails to describe the identity and sequences of peptides that correlate with the required activity (i.e. functionality/suitability for administration to keratinous tissue). 

Without identifying the proper peptide sequences that are necessary for function, the claims and the specification fail to provide written description for the broad genus. 
(d) Representative number of examples  
            
The MPEP states that a broad genus can be described by a showing of representative number of examples. 
Based on the teachings of the specification, the claimed peptides can be of any sequence, length, and modification.  However, the specification only teaches three specific peptides.  No peptides were reduced to practice in a topical composition comprising one or more minerals selected from potassium, zinc, calcium, and rubidium. 
The written description inquiry is limited to that which is contained within the four corners of the specification, not the extent to which the skilled artisan, given his or her knowledge of the art, would have considered it to expand with only routine experimentation. See Ariad Pharms. Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010); see also id. at 1352 (“[I]t is the specification itself that must demonstrate possession. . . . a description that merely renders the invention obvious does not satisfy the requirement.").  Applicant has not reduced to practice any topical compositions.
 The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) .
Response to Arguments
Applicant traversed the rejection at pp. 6-11 of the reply filed 2/8/2021.  Applicant asserts that three different patents that were incorporated by reference provide support for the claimed ions in peptides disposed in a cosmetically or pharmaceutically acceptable carrier (p. 7).  Applicant states:
The specification (page 16 of the PCT application as filed) states that the present invention provides a composition that includes potassium, zinc, calcium, rubidium, or a combination thereof, and one or more peptides. In general the one or more peptides are tiny fragments of protein molecules and short chains of amino acids that naturally occur in the skin. Peptides can allow the natural production of collagen and elastin, both of which plump the skin and give it elasticity. 

Reply at pp. 7-8.  Applicant further states that examples include a dipeptide to a decapeptide (2-10 amino acids in length).  Applicant states that specific peptides include acetyl hexapeptide 3 and argireline.  Id. at p. 8. 
Examiner notes that Acetyl-hexapeptide-3 and Argireline are the same peptide. See Argireline (PubChem CID 11228338, accessed at pubchem.ncbi.nlm.nih.gov/compound/Argireline, pp. 1-20- previously cited).
Applicant asserts that “it is abundantly clear to the skilled artisan that the claimed invention as fully disclosed and enabled in the specification as filed”.  Id.  Applicant states that there is no requirement to show clinical data for specific compositions and that applicant reduced the invention practice in the specification by describing the 
Applicant states that “it is evident that the composition was reduced to practice given the clinical trial”.  Applicant states:
applicants have continued to point out that 1) the specification lists specific compositions and 2) cites the results of clinical trials with a topical composition, and 3) the composition is described in such a way to enable the skilled artisan to make and use composition and 4) actual reduction to practice and testing is NOT requirement under 35 U.S.C. § 112.

Reply at p. 10.  Applicant asserts that examiner is improperly reading limitations the claim that is not actually present in the claim; e.g. a structure function of peptides that would be suitable for inclusion in a topical composition for administration to a keratitis tissue. Id. Applicant asserts that the specification directs the skilled artisan how to make and use the claimed compositions (p. 11). 
Examiner has considered Applicant’s arguments but is not persuaded.  
The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)). Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). See M.P.E.P. § 2163.02. 
The written description inquiry is limited to that which is contained within the four corners of the specification, not the extent to which the skilled artisan, given his or her knowledge of the art, would have considered it to expand with only routine experimentation. See Ariad Pharms. Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010); see also id. at 1352 (“[I]t is the specification itself that must demonstrate possession. . . . a description that merely renders the invention obvious does not satisfy the requirement.").  Applicant has not reduced to practice any topical compositions.
Applicant’s arguments rely on three different patents that are found in the background of the invention section of the specification (pp. 1-2).  The references separately indicate the claimed metal ions and peptides in a cosmetically or pharmaceutically acceptable carrier.  However, the instant claims are drawn to a combination of (i) potassium, zinc, calcium, and rubidium or (ii) potassium, zinc, and rubidium; disposed in a cosmetically or pharmaceutically acceptable carrier and one or 
Examiner notes examiner’s statement of “no topical composition formulations were present anywhere in the specification” specifically that relates to a claimed formulation that would fall within the instant claim scope. A specific formulation was not reduced to practice in the specification. A formulation would consist of the ingredients and their specific ingredient proportions.  Examiner standby the statement.  The specification and claims may recite “a topical composition comprising …” but is very different from an actual formulation with its specific components and component proportions.
Applicant states that “it is evident that the composition was reduced to practice given the clinical trial” is a conclusory statement that is actually unsupported given the lack of information within the specification.  There are absolutely no details of any formulations whatsoever that were utilized in any clinical trial.  Applicant purports a clinical trial but the lack of any formulations of the claimed compositions underscores the lack of structure/function correlation that is a required element of the 112 written description rejection.
Examiner fully disagrees with applicant’s statement that examiner is reading a limitation into the claim.  Claim 1 recites:
topical composition for application to a keratinous tissue comprising a cosmetically or pharmaceutically acceptable carrier; potassium, zinc, calcium, and rubidium; or potassium, zinc and rubidium disposed in the cosmetically or pharmaceutically acceptable carrier; and one or more peptides disposed in the cosmetically or pharmaceutically acceptable carrier, wherein the one or more peptides comprise a dipeptide, a tetrapeptide, a hexapeptide, a tripeptide, a pentapeptide, a heptapeptide, an octapeptide, an enneapeptide or a decapeptide.

The peptides are disposed in a cosmetically or pharmaceutically acceptable carrier of a topical composition for application to a keratinous tissue. Thus the identity of actual peptides that would be suitable for inclusion in a composition for application to keratinous tissue is inherent to the claim.  Examiner is not reading the limitation into the claim.  The structure/function of the peptides correlation is an underpinning of the written description rejection.  The recitation of a dipeptide … decapeptide merely discloses the number of amino acids.  This is not dispositive of the actual structure and physical composition of the peptide.  
Just because applicant states tripeptide or pentapeptide this only gives information as to the number of amino acids, 3 or 5 amino acids, respectively.  This provides absolutely no information whatsoever as to the actual identity and the actual structure, e.g. amino acid composition of the tripeptide or pentapeptide.  This does not even address the physical aspects of peptides that may not make them suitable for formulation and topical administration.  Certain peptides could be too acidic or basic, or are not miscible for formulation to the skin.   
Similarly, a statement in the specification that “the present invention provides a composition that includes potassium, zinc, calcium, rubidium, or combination thereof and one or more peptides” does not actually provide any factual information as to the 
The actual scope of peptides with the exceedingly variable amino acid content within the instant claims is infinite.  
Applicant has only shown three peptides: dipeptide-2, tetrapeptide-3, and acetyl hexapeptide-3 that satisfy the structure/function requirements of written description.  See MPEP §2163.   
The three peptides have very distinct amino acid sequences/structures:
Dipeptide-2, also known as valyltryptophan, has the amino acid sequence: Val-Trp.  See Valyltryptophan, PubChem CID 3360287, accessed 8/3/2020 at pubchem.ncbi.nlm.nih.gov/compound/3360287, pp. 1-34- previously cited.
Acetyl-hexapeptide-3, also known as Argireline, has the amino acid sequence: Ac-EEMQRR-NH2. See Argireline (PubChem CID 11228338, accessed at pubchem.ncbi.nlm.nih.gov/compound/Argireline, pp. 1-20- previously cited).
Tetrapeptide-3 has the amino acid sequence: Lys-Gly-His-Lys-NH2.  See tetrapeptide-3 (PubChem CID 71417597, accessed at pubchem.ncbi.nlm.nih.gov/compound/71417597, pp. 1-22- previously cited.
Examiner would like to point out that Art Unit 1654, Examiner’s art unit, specifically focuses on peptides and proteins.
The rejection is maintained for at least these reasons and those previously made of record. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 9-12, 18, 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Margulies et al. (U.S. 2010/0055138- previously cited), and further in view of Hon et al. (U.S. 2004/0037910- previously cited).  The rejection is maintained from the office action mailed 8/6/2020, but has been amended to reflect claims filed 2/8/2021.
Margulies et al. teach topical compositions for the treatment and prevention of skin conditions and/or diseases [reads on application to a keratinous tissue] (abstract). The compositions are useful as antioxidants, anti-aging agents, anti-wrinkle agents, anti-peroxidation agents, antimicrobial agents, anti-inflammatory agents, pain-relieving agents, wound recovery agents, sun-screens, sunblocks, and integument and skin-supporting agents when applied to the skin/integument, or administered generally to an animal or human body.  Id. Skin conditions to be treated include acne, premature aging, ultraviolet radiation damage, rosacea, psoriasis, or other dermatitis condition (para. [0033]).  Paras. [0119]-[0121] teach pharmaceutically active carriers.   Para. [0147] calcium carbonate, zinc oxide, and potassium sorbate.  The composition may further comprise a peptide selected from the group consisting of palmitoyl pentapeptide, ubiquitin, oligopeptide, neuropeptide Y, pentapeptide, hexapeptide, acetyl hexapeptide-3, palmitoyl pentapeptide 3, epidermal growth factor (Egf), copper and copper containing peptides, thrombin, or fibroblast growth factor (Fgf). (paras. [0024], [0089]).
Margulies et al. do not teach inclusion of rubidium in the topical compositions.
Hon et teach a method for treating psoriasis comprising topically applying a composition comprising an effective amount of a therapeutic composition comprising therapeutically effective amounts of potassium ions, calcium ions and zinc ions to psoriatic skin (claim 10).  The references states that it appears that oak bark extract and synthetic mixtures containing the key ingredients of oak bark extract (e.g. potassium, calcium, zinc, and rubidium) function to enhance wound healing by providing complexing ions which interact with enzymes such as alkaline phosphatase, carbonic anhydrase, carboxypeptidase, various enhydrogenases, arginase, carnosinase, dehydropeptidase, glycine dipeptidase, histidine deaminase and tripeptidase, oxyloacetic carboxylase, some lecithinases and enolases. These enzymes are involved in numerous biosynthetic pathways necessary for wound healing, for example, collagen biosynthesis, and are believed to function with greater efficiency in the presence of the complexing ions (para. [0013]). 
pentapeptide, pentapeptide, hexapeptide, or acetyl hexapeptide-3 (para. [0024]). The skilled artisan would have known Hon et al. that the combination of potassium, calcium, zinc, and rubidium was also useful for treating psoriasis.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See M.P.E.P. § 2144.06.  Accordingly, it would have been obvious to the skilled artisan to include rubidium in the topical compositions of Margulies et al. that were used to treat psoriasis which comprised a pharmaceutically acceptable carrier, potassium, zinc, calcium, and the peptide palmitoyl oligopeptide.  Margulies et al. teach that compositions may comprises a peptide including acetyl hexapeptide-3 (paras. [0024], [0089]).
Accordingly, claims 1, 9, 11, 12, 18, and 34 are rendered obvious.  Regarding % claim 10, Margulies et al. teach a composition comprising 2.0-7.0% acetyl hexapeptide 3 (para. [0184]).  The reference states the methods provide for administering to a patient in need thereof, an amount of the described composition, wherein the amount is sufficient to treat and/or prevent the skin/integument condition (para. [0033]).  The  acetyl hexapeptide 3 it is deemed to be a result effective parameter recognized in the pharmaceutical arts as being an optimizable parameter on the part of the skilled artisan of ordinary skill, said artisan recognizing the need to adjust the percentage of acetyl hexapeptide 3 in a topical composition formulation for administration to keratinous tissue.  Holding of obviousness over the cited claim is therefore clearly required.
Regarding claim 35, the claim recites “comprising language” which allows for more ions to be included in the composition.  Hon et al. teach a combination of potassium, calcium, zinc, and rubidium was useful for treating psoriasis.  
Accordingly, claims 1, 9-12, 18, 34, and 35 are rendered obvious in view of the teachings of Margulies et al. and Hon et al.  
Response to Arguments
Applicant traversed the rejection at pp. 13-14 of the reply filed 2/8/2021.  
Applicant alleges that Margulies et al. is limited to teaching a composition comprising clinical metals and/or models for the treatment and prevention of skin disorders and/or diseases (p. 13).  Applicant asserts that Hon may teach oak bark ash extract as being useful for the treatment of skin cancers and synthetic mixtures containing potassium ions, zinc ions and calcium ions. Applicant states that the combination of references allegedly fails to disclose a topical composition for application to keratinous tissue comprising a cosmetically or pharmaceutically acceptable carrier, potassium, zinc, calcium, and rubidium; or potassium, zinc and rubidium, and one or more peptides.  Applicant asserts that the “combination does not identically disclosed Id. 
Examiner has reviewed and considered applicant’s arguments but is not persuaded.
Applicant’s arguments relate to narrow interpretations of the actual teachings of the cited references.  Applicant’s rebuttal arguments are merely a copy/paste statement from the abstract of each reference.  Examiner reminds applicant that patents and applications are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is the combination of references that doesn’t in fact teach each of the recited elements of the instant claims.
Contrary to Applicant’s assertions, Margulies et al. teaches a topical composition for application to keratinous tissue (compositions for keratinous tissue [skin]/ psoriasis) comprising water (reads on cosmetically or pharmaceutically active carrier), glycerin (reads on emollient), palmitoyl oligopeptide (reads on peptide disposed in the pharmaceutically active carrier), calcium carbonate, zinc oxide, and potassium sorbate.  psoriasis. Hon et teach a method for treating psoriasis comprising topically applying a composition comprising an effective amount of a therapeutic composition comprising therapeutically effective amounts of potassium ions, calcium ions and zinc ions to psoriatic skin (claim 10).  The reference further teaches that the inclusion of rubidium is advantageous in skin applications.  Example 5 teaches a composition comprising potassium, zinc, calcium, and rubidium.
The U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.’” See Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” See Dystar at 1650. See also In re Fout, 675 F.2d 297, 301 (CCPA 1982).
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (psoriasis treatment) ... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See M.P.E.P. § 2144.06. 
Applicants comments regarding concentrations of the individual ions is irrelevant to the instant rejection.  Claim 4 was not included in this rejection.  Additionally, arguments relating to the concentration of oak bark extract has no bearing on the instant rejections.  Instant dependent claim 12 merely recites that oak bark extract may be included in the claimed compositions.  Hon et al. is relevant for all of its teachings.  Claim 11 recites that an aqueous extract of oak bark can be included in a therapeutic composition for treating psoriasis.  This claim is not limited to any such weight % of oak bark.  The references further states that it appears that oak bark extract and synthetic mixtures containing the key ingredients of oak bark extract (e.g. potassium, calcium, zinc, and rubidium) function to enhance wound healing (para. [0013]).
The rejection is maintained for at least these reasons and those previously made of record. 

Claims 1, 7, 9-12, 18, 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Margulies et al. (U.S. 2010/0055138- previously cited) and Hon et al. (U.S. 2004/0037910- previously cited) as applied to claims 1, 9-12, 18, 34 and 35 above, and further in view of Namjoshi et al. (Journal of pharmaceutical sciences 97: This is a new rejection necessitated by the amendment filed 2/8/2021.
The teachings of Margulies et al. and Hon et al. are set forth above.  
Although Margulies et al. teach that the topical compositions for treating skin conditions may further comprise a peptide selected from the group consisting of palmitoyl pentapeptide, ubiquitin, oligopeptide, neuropeptide Y, pentapeptide, hexapeptide, acetyl hexapeptide-3, palmitoyl pentapeptide 3, epidermal growth factor (Egf), copper and copper containing peptides, thrombin, or fibroblast growth factor (Fgf). (paras. [0024], [0089]), the reference doesn’t explicitly state that the peptide is from a molecule that naturally occurs in the skin. 
Namjoshi et al. is a review article that teaches the skin provides an effective barrier to the loss of body fluids and environmental assault. In addition to the physical barrier provided by the stratum corneum, the skin also contains a chemical barrier consisting of antimicrobial peptides (AMPs), which control microbial growth on the surface (abstract). These AMPs also have multiple roles as mediators of inflammation with effects on epithelial and inflammatory cells, influencing cell proliferation, wound healing, cytokine/chemokine production and chemotaxis. The review describes the range of peptides found in the skin, both constitutive and those induced in response to injury. Id.  Table 1 describes the biological activity of various endogenous peptides found naturally occurring in the skin.  Pages 2526-2529 discuss the naturally occurring antimicrobial peptides cathelicidins and defensins.  Pages 2531 and 2536 discuss the use of copper peptides in skin care and wound healing.  Namjoshi et al. teach various peptides that are useful in treating psoriatic skin (pp. 2535-2536).  
and rubidium was also useful for treating psoriasis.  The skilled artisan would have known the existence of naturally occurring peptides that were further useful in the treatment of psoriasis.
The U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” See Dystar at 1650. See also In re Fout, 675 F.2d 297, 301 (CCPA 1982).
Moreover, it is prima facie obvious to combine compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (psoriasis treatment) ... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See M.P.E.P. § 2144.06. 
Accordingly, claims 1, 7, 9-12, 18, 34, and 35 are rendered obvious in view of the teachings of the cited references.

Conclusion
No claims are allowed.  Claims 1, 4, 7, 9-13, 18, 27, 28, 30, and 33-35 are pending.  Claims 27, 28, and 30 are withdrawn.
Claims 1, 4, 7, 9-13, 18, and 33-35 are rejected.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             

/JULIE HA/           Primary Examiner, Art Unit 1654